Corlett, J.,
(dissenting.) The complaint shows this action was brought in October, 1886, to recover $500 and interest as commissions for the sale of 135 acres of land McKean county, Pa., upon which there were producing oil-wells. The defendants’ first answer is a denial. The second admits the employment of the plaintiff by the defendants, the sale of land, and the amount of commissions. It then alleges the existence of certain statutes-in Pennsylvania, which are set out in the answer, which enact, in substance, that a broker for the sale of property, including real estate, must pay a certain sum for a license to carry on his business, and take out a commission. Section 6 provides, in substance, that no individual or partnership other than those duly commissioned under the provisions of the act shall carry on the business of broker, under a penalty of $500 for each and every offense, to be recovered, etc. The answer alleges, in substance, that the plaintiff paid ne license, and had received no commission authorizing him to sell real estate as a broker. It also alleges that the statutes quoted are all the laws and statutes of the state of Pennsylvania on that subject. It then proceeds as follows: “And the highest court of ultimate and appellate jurisdiction of said state of Pennsylvania, in a proper case brought before it for review, has decided, and still holds, that a real-estate broker not having such commission, or not having paid, or caused to be paid, into the treasury of the proper county, the sum of money required by said laws and statutes to procure the same, cannot recover compensation or commissions for his services as such real-estate agent or broker.” The learned counsel for the appellant criticizes the wards “in a proper case,” and claims that the facts alleged do not show a proper case. The whole quotation conveys the impression, and clearly implies, that the facts were such as required the appellate court to construe the statutes quoted in the answer; for it cannot be assumed that that tribunal adjudged and determined that a real-estate broker could not recover compensation for commissions unless the facts before it were such as to require a determination of that question.
The answer demurred to then proceeds: “That by the laws and statutes of the state of Pennsylvania the plaintiff was absolutely prohibited from using *572or exercising the business or occupation of a real-estate broker within the state of Pennsylvania, under a penalty of $500, at and during all the times and periods of time mentioned in said complaint, and was also thereby prohibited from recovering in an action any compensation or commissions for his alleged services as a real-estate broker, alleged in said complaint.” The learned counsel for the appellant characterizes the last quotation as the opinion of the pleader, and claims that the facts are not properly stated. The answer had already set out the statutes, the decision of the supreme court, and then alleges that by the laws and statutes of Pennsylvania the plaintiff could not recover commissions on account of the matters alleged in the complaint. In Marie v. Garrison, 83 N. Y. 14, it was held that, to sustain a demurrer to a pleading, it is not sufficient that facts are improperly or informally averred, or that it lacks definiteness and precision, or that the material facts are argumentatively averred. It will be deemed to allege what can, by reasonable and fair intendment, be implied from the allegation. So in Lorrillard v. Clyde, 86 N. Y. 384, it was held that on demurrer all reasonaale intendments will be indulged in, in support of the pleading demurred to. The remedy for indefiniteness or uncertainty in a pleading is by motion, not by demurrer. Applying the rule in the above cases, which is nowhere questioned, to the averments in the answer demurred to, it is difficult to see how the pleading can be other than sufficient. It is somewhat verbose, contains repetitions in some of its statements, is argumentative, and lacks precision and exact definiteness in some of its statements; but, in substance and effect, distinctly alleges all the facts necessary to constitute a perfect defense. In Blackwell v. Webster, 29 Fed. Rep. 614, the contract was made in the state of Maine. One of the parties was living in Hew York, where the trial was had. The court held that the validity of the contract must be determined by the laws of Maine, and that the effect of the Maine statute was to render the agreement void. The same doctrine was recognized in Coppell v. Hall, 7 Wall. 549; Hyde v. Goodnow, 3 N. Y. 269; Bachman v. Jenks, 55 Barb. 468.
In the case at bar the complaint and answer show that the contract was made in Pennsylvania, was executed there by a broker living and doing business in that state, and that under the laws of that state the plaintiff could not recover the commissions. It is entirely clear that there was no defect of the answer that could be reached by demurrer. The interlocutory judgment was right, and should be affirmed.